Citation Nr: 0737070	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, lumbar spine. 

2.  Entitlement to a rating in excess of 10 percent for 
lumbar spondylosis with scoliosis prior to September 13, 
2006. 

3.  Entitlement to a rating in excess of 20 percent for 
lumbar spondylosis with scoliosis from September 13, 2006.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1953 and from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2003 rating 
decision, by the Houston, Texas, Regional Office (RO).  In 
that rating decision, the RO denied the claim for a rating in 
excess of 10 percent for lumbosacral strain and denied 
service connection for degenerative disc disease (DDD) of the 
lumbar spine.  The veteran submitted a notice of disagreement 
with that decision in July 2003.  The RO furnished a 
statement of the case (SOC) on the matter of service 
connection for DDD in December 2003, following which the 
veteran filed a VA Form 9 as to both of the original issues, 
although the veteran identified the issue as degenerative 
joint disease (DJD)/arthritis.  Following a VA examination in 
September 2006 that found degenerative arthritis on x-ray, 
followed by a diagnosis change to lumbar spondylosis with 
scoliosis, a rating decision in December 2006 granted an 
increased evaluation to 20 percent for the service-connected 
back disability, re-characterized as lumbar spondylosis with 
scoliosis under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, 
effective September 13, 2006.   The December 2006 notice from 
the RO indicated that this was a partial grant of benefits.       

The RO issued a supplemental statement of the case (SSOC) in 
December 2006 on the matter of an increased rating.  Although 
the veteran did not submit a substantive appeal following 
issuance of the SSOC, the RO certified the increased rating 
issue to the Board as being on appeal.  And, the veteran was 
afforded a hearing before the Board on that issue.  The Board 
will, therefore, waive the timely filing of a substantive 
appeal as to that issue.  See Gonzalez-Morales v. Principi, 
16 Vet. App. 556 (2003) (per curium) (failure to file a 
timely substantive appeal does not automatically foreclose an 
appeal, render a claim final, or deprive the Board of 
jurisdiction); see also 38 C.F.R. § 20.101(d) (2007).  In 
view of the foregoing, the Board finds that the issue of 
entitlement to a higher evaluation for lumbar spondylosis 
with scoliosis is properly before the Board on appeal.  

The Board also notes that, as discussed above, the veteran 
perfected an appeal of  the June 2003 rating action that 
denied service connection for degenerative disc disease, 
lumbar spine.  The veteran submitted a notice of disagreement 
(NOD) with the adverse determination in July 2003, a 
statement of the case was issued in December 2003, and a 
substantive appeal was received in January 2004.  Although 
the issue of service connection for degenerative disc 
disease, lumbar spine was not certified by the RO, the issue 
is properly before the Board and will be addressed below.  
That is, DDD is a separate disability (apart from that which 
is already service-connected) which is rated on its own 
unique characteristics that may affect the overall rating 
pertinent to the veteran's low back disability.  Accordingly, 
this matter remains on appeal.  

On August 21, 2007, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  At the hearing, the veteran submitted additional 
medical evidence as well as a waiver of RO consideration of 
the new evidence.  




FINDINGS OF FACT

1.  The evidence does not establish the presence of 
degenerative disc disease of the lumbar spine until many 
years after service nor does it establish that it is related 
to service in any way.  

2.  There is no competent evidence of record which 
establishes that the veteran's degenerative disc disease of 
the lumbosacral spine is the result of, or is aggravated by 
his service-connected lumbosacral strain.  

3.  Prior to September 13, 2006, the veteran's low back 
disorder was not shown to be manifested by more than a slight 
limitation of motion or by muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  

4.  As of September 13, 2006, the veteran's low back 
disability is not productive of severe limitation of motion 
of the lumbar spine or forward flexion of the thoracolumbar 
spine limited to 30 degrees or less.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease is not due to service-connected 
disability or incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2007).  

2.  Prior to September 13, 2006, the criteria for a rating in 
excess of 10 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior 
to September 26, 2003).  

3.  As of September 13, 2006, the criteria for a rating in 
excess of 20 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (as in effect September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim; to indicate which information and evidence VA will 
obtain and which information and evidence the claimant is 
expected to provide; and to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).   Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that he essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 887 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of 
letters dated in November 2002 and March 2003 from the RO to 
the veteran which were issued prior to the initial RO 
decisions in January and June 2003.  Those letters informed 
the veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
December 2003 SOC and December 2006 SSOC were issued, each of 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  VA 
examinations have been carried out.  It is therefore the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  

Moreover, the veteran was afforded the opportunity to testify 
before the undersigned Veterans Law Judge. The Board notes 
that at the August 2007 hearing before the undersigned, the 
veteran was advised as to the evidence still necessary to 
substantiate his claim for a higher evaluation for the lumbar 
spine.  The undersigned held the record open for a period of 
time to allow the veteran to submit private treatment reports 
supporting his assertion that his low back disorder is worse 
than reflected by the currently assigned ratings.  This 
complies with VCAA and 38 C.F.R. § 3.103 (2007).  However, 
the veteran had submitted no additional evidence.  

As noted above, VCAA notification predated adjudication of 
this claim, See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  And, in March 2006, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite initial inadequate notice provided 
to the veteran on the disability rating or effective date 
elements of his claim, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
case, as the preponderance of the evidence is against the 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for degenerative 
disc disease of the lumbar spine and higher evaluations for 
the lumbosacral spine, given that he has been provided all 
the criteria necessary for establishing service connection 
and higher ratings, given that the veteran has offered 
testimony at a hearing before the Board, and considering that 
the veteran is represented by a highly qualified veterans 
service organization, we find that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), hold that the Court must "take due account of the 
rule of prejudicial error."  


II.  Factual background.

The record indicates that, prior to retirement, an orthopedic 
consultation noted that the veteran sustained back injuries 
in March and May 1969; he had intermittent low back pain 
which was aggravated by prolonged sitting or sitting.  The 
diagnosis was chronic lumbosacral strain.  

By a rating action in February 1970, the RO granted service 
connection for lumbosacral strain and assigned a 10 percent 
rating, effective January 1, 1970.  

On the occasion of a VA examination in February 1971, the 
veteran complained of pain and aching in the lower back.  X-
ray study of the lumbar spine revealed normal lordotic 
curvature; no bony abnormalities were demonstrated.  The 
intervertebral disc spaces were well maintained.  The 
impression was normal lumbar spine.  

In March 1971, the RO increased the evaluation for the 
lumbosacral spine from 10 percent to 20 percent, effective 
February 11, 1971.  

A VA examination in January 1976 reported occasional 
subjective symptoms, but no significant positive physical 
findings.  X-ray study of the lumbar spine revealed normal 
lordotic curvature; no bony abnormalities were demonstrated.  
The intervertebral disc spaces were well maintained.  The 
impression was normal lumbar spine.  In March 1976, the RO 
reduced the evaluation from 20 percent to 0 percent, 
effective June 1, 1976.  

The veteran's claim for an increased rating for the lumbar 
spine (VA Form 21-4138) was received in August 2002.  In 
conjunction with his claim, the veteran was afforded a VA 
examination in December 2002.  At that time, the veteran 
reported constant pain in the lower back aggravated by 
lifting and bending forward.  He complained of a hot feeling 
to the left anterior thigh with complaint of numbness into 
the same area.  The veteran indicated that his back symptoms 
are aggravated by sneezing.  He denied bowel or bladder 
incontinence.  The veteran related that everyday household 
chores, such as cleaning the house and making the bed, 
aggravate his lower back.  The veteran indicated that he uses 
aspirin/Advil to provide some relief.  It was noted that the 
veteran has changed his mattress several times and he 
utilizes lumbar support when he sits.  On examination, it was 
observed that the veteran had a normal non-antalgic gait 
without ambulatory aids or braces.  Heel and toe walking to 
10 feet was stable, with increased abdominal protuberance and 
symmetric pelvic height.  No spasm was noted.  There was no 
tenderness to the lumbar spine area.  The veteran complained 
of muscular tension at the right posterior superior iliac 
spine without defined spasm.  Forward flexion was 0 degrees 
to 85 degrees, and extension was 0 degrees to 20 degrees; it 
was noted that the veteran complained on extension.  
Bilateral side bending rotation was 0 degrees to 30 degrees.  
The lower extremities had diminished dorsalis pedis pulses.  
Bilateral posterior tibial pulses were intact.  Neurological 
examination was symmetric and intact without deficit.  
Waddell was 0/5.  Sitting, lying, straight leg raise, Hoover, 
Goldthwaite sign, and Patrick tests were all negative.  The 
examiner noted that X-ray study of the lumbar spine revealed 
decreased height at L5-S1 without face arthropathy.  The 
pertinent diagnosis was lumbosacral strain, chronic, 
recurrent without spasm or hard tract neuropathy.  

By a rating action in January 2003, the RO increased the 
evaluation for the veteran's lumbosacral strain from 0 
percent to 10 percent, effective August 27, 2002.  

Of record is the report of an X-ray study of the lumbar 
spine, dated in February 2003, which revealed an impression 
of degenerative disc disease at multiple levels.  

On the occasion of another VA examination in June 2003, the 
veteran indicated that he continued to have low back pain 
aggravated by forward bending posture.  He denied 
bowel/bladder incontinence, cough/sneeze association or 
dysfunction.  The veteran states that, when on the toilet, 
bent forward posture, he complains of low back pain.  The 
veteran also complained of left lateral thigh dysesthesias, 
numbness, and now right lateral thigh numbness.  The veteran 
indicated that the left lateral thigh felt hot and numb.  The 
veteran stated that his low back pain was aggravated by 
forward bending, walking activities, and utilization of the 
stationary bike.  The veteran indicated that he had decreased 
his walking from half a mile to one-quarter mile to maintain 
his weight secondary to his diabetes status.  The veteran 
reported using pain pills to sleep.  

On examination, the veteran was able to heel-toe walk to 10 
feet and stable.  Pelvic height was symmetric.  There was no 
spasm in the lumbar spine.  He had tenderness to palpation at 
L5-S1 posterior spinous processes.  No DeLuca with forward 
flexion from 0 to 85 degrees, extension from 0 to 25 degrees, 
side bending bilaterally from 0 to 15 degrees, rotation from 
0 to 30 degrees on the right, and rotation from 0 to 25 
degrees on the left.  Vascular, dorsalis pedis and posterior 
tibial pulses in the lower extremity were intact.  The lower 
extremity thigh muscle group palpation digital pressure, 
light brush strokes.  The veteran stated that the left 
lateral thigh felt less sensitive than the right.  L4, L5, S1 
dermatomes were symmetric and intact.  Muscle strength was 
5/5.  Reflexes were 2+, bilateral L4, S1 bilaterally.  
Waddell 0/5.  Sitting and lying straight leg raising was 
negative.  Goldthwaite sign was positive for complaint of low 
back pain.  Radiographic studies of the lumbar spine revealed 
decreased height, L5-S1 with facet arthropathy.  The 
pertinent diagnosis was spondylosis, lumbar spine, without 
radiculopathy.  The examiner stated that it is pure 
speculation that a single incident as described caused a disc 
to degenerate.  He also noted that the veteran had plenty 
post service opportunity to cause disc disruption based on 
occupational history.  The examiner stated that no nexus 
association and no evidence could be established to connect 
the veteran's service connected disability to his current low 
back problem.  

Of record are treatment reports from Dr. Joe E. Trevino, 
dated from August 2003 through December 2003, reflecting 
diagnoses of degenerative disc disease of the lumbar spine.  

During a clinical visit at a VA podiatry clinic in April 
2005, it was noted that the veteran had a history of back 
pain in which pain radiates to the distal legs and feet.  The 
assessment was diabetes mellitus with sciatica.  A September 
2005 VA progress note reflects an assessment of degenerative 
joint disease of the lumbosacral spine.  

The veteran was afforded another VA examination on September 
13, 2006.  It was noted that the veteran's lumbosacral spine 
disorder has resulted in stiffness and weakness.  It was 
further noted that the veteran has suffered from pain in the 
back, legs and hips for the past 20 years.  The veteran 
described the pain as constant and localized.  He described 
the pain as burning, aching, sharp and numbing.  He rated 
that pain as 10 out of 10.  The veteran related that the pain 
is elicited by physical activity and relieved by medication.  
He is able to function with medication.  The veteran stated 
that his condition does not cause incapacitation.  The 
functional impairment was that he is unable to walk, stand, 
sit or work.  Posture was within normal limits.  Gait was 
within normal limits, and the veteran does not require an 
assistive device for ambulation.  There was no evidence of 
radiating pain on movement.  No spasm or tenderness was 
noted.  There was negative straight leg raising test on the 
right as well as on the left.  There was no ankylosis of the 
lumbar spine.  Forward flexion was to 55 degrees, extension 
was to 20 degrees, lateral flexion was 30 degrees to the 
right and 20 degrees to the left, and rotation was 30 
degrees, bilaterally.  The examiner stated that the joint 
function of the spine was not additionally limited by pain, 
fatigue, weakness, lack endurance or incoordination after 
repetitive use.  The inspection of the spine revealed normal 
head position with symmetry in appearance.  There was 
symmetry of spinal motion with normal curvatures of the 
spine.  There were no signs of intervertebral disc syndrome 
with chronic and permanent nerve root involvement.  

Motor function was abnormal with findings of weak knee 
extensors, hip extensors, and ankle extensors, 4/5.  Sensory 
function was abnormal with findings of decreased pinprick in 
right medial leg.  The right lower extremity reflexes 
revealed knee jerk 1+ and ankle jerk absent.  The left lower 
extremity reflexes revealed knee jerk 1+ and ankle jerk 
absent.  X-ray study of the lumbar spine revealed 
degenerative arthritis, joint narrowing and joint 
irregularity.  The diagnosis of the lumbar spine was changed 
to lumbar spondylosis with scoliosis, with subjective pain 
and objectively decreased range.  The examiner noted that the 
abnormal findings on neural examination are more likely 
caused by diabetic polyradiculopathy.  (Service connection is 
separately in effect for diabetes mellitus with erectile 
dysfunction, rated 20 percent disabling; peripheral 
neuropathy of the right lower extremity, rated 10 percent 
disabling; and peripheral neuropathy of the left lower 
extremity, rated 10 percent disabling).    

At his personal hearing in August 2007, the veteran testified 
that the back pain is so severe that it prevents him from 
sleeping.  He described the pain as constant.  The veteran 
indicated that he uses a walker at home.  The veteran stated 
that he is unable to walk far because of numbness in his 
legs; he noted that the pain starts in his back travels down 
to his hip and down into his left leg.  The veteran indicated 
that he is only able to stand for about 15 to 20 minutes.  
The veteran indicated that he has not had any incapacitating 
episodes where he is unable to do anything at all; he has 
never remained in bed the whole day.  The veteran reported 
receiving an injection in his hip to help the back pain; he 
noted that his doctor has given him pain killers.  The 
veteran indicated that he had difficulty bending forward to 
pick up objects; he uses these long poles to pick up things 
around the house.  


III.  Legal Analysis-S/C Degenerative disc disease of the 
lumbosacral spine.

The veteran seeks service connection for degenerative disc 
disease of the lumbosacral spine. Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2007).  
To establish service connection for a disability, a claimant 
must submit the following: First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra. 71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).  

Review of the medical records reflects a diagnosis of 
degenerative disc disease of the lumbar spine, such as in 
February 2003.  Thus, the question before the Board is 
whether such a disability was incurred during military 
service, or within a year thereafter.  In this regard, the 
Board notes that the service medical records are negative for 
any diagnosis of or treatment for degenerative disc disease.  
An X-ray study of the lumbar spine in February 1971 was 
normal.  The veteran was not diagnosed with degenerative disc 
disease of the lumbosacral spine until many years after 
military service.  The initial findings of DDD are dated more 
than 33 years after the veteran's service separation.  
Additionally, no medical expert has suggested the veteran had 
the onset of his degenerative disc disease during military 
service; thus, service connection for degenerative disc 
disease of the lumbosacral spine, at least on a direct basis, 
is not warranted.  

The veteran also asserts that his degenerative disc disease 
of the low back is secondary to his service-connected 
lumbosacral strain.  On VA examination of the veteran's spine 
in June 2003, the examiner stated that it is pure speculation 
that a single incident as described caused a disc to 
degenerate.  He also noted that the veteran had plenty post 
service opportunity to cause disc disruption based on 
occupational history.  The examiner stated that no nexus 
association and no evidence could be established to connect 
the veteran's service connected disability to his current low 
back problem.  This opinion was rendered after the VA 
physician reviewed the veteran's claims file and physically 
examined him.  

Overall, the preponderance of the evidence is against the 
award of service connection for degenerative disc disease of 
the lumbosacral spine.  According to the June 2003 medical 
opinion, the veteran's degenerative disc disease is unrelated 
to his service-connected lumbosacral strain.  That opinion 
was based on physical examination of the veteran and review 
of his medical history.  In the absence of any evidence to 
the contrary, the Board must conclude that degenerative disc 
disease was neither caused nor aggravated by the veteran's 
service-connected lumbosacral strain, and service connection 
for degenerative disc disease must be denied.  

The veteran has offered his own contentions that his 
degenerative disc disease was either incurred during military 
service, or is otherwise related to his service-connected low 
back disability.  However, as a layperson, his statements 
regarding medical opinion and causation are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for degenerative 
disc disease of the lumbar spine, as such a disability was 
not incurred during military service, or within a year 
thereafter, or was either caused or aggravated by a his 
service-connected lumbosacral strain.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


IV.  Legal Analysis-Increased rating.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In this case, the RO has evaluated the veteran's lumbar 
spondylosis with scoliosis (previously rated as lumbosacral 
strain) as 10 percent disabling prior to September 13, 2006, 
and as 20 percent after September 13, 2006, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5237.  Under the "old" 
regulatory provision of DC 5295, a rating of 10 percent for 
lumbosacral strain is warranted where there is characteristic 
pain on motion.  A rating of 20 percent is warranted with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A rating of 
40 percent is warranted with severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Also for consideration are the "old" provisions of 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  Under this Code, slight limitation of motion warrants 
a 10 percent rating, moderate limitation of motion warrants a 
20 percent rating, and severe limitation of motion warrants a 
40 percent rating.  These provisions were in effect when the 
veteran applied for an increased rating in August 2002.  

The Board notes that, during the course of this appeal, the 
regulations for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The revised amended versions may 
only be applied as of their effective date and, before that 
time, only the former version of the regulation should be 
applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Under the new general rating formula for diseases and 
injuries of the spine, a 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating is warranted with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted with forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A rating of 40 percent is warranted with 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine currently provides that, for VA 
compensation purposes, normal flexion of the lumbar spine is 
90 degrees, normal extension is 30 degrees, normal left and 
right lateral flexion is 30 degrees and normal left and right 
lateral rotation is 30 degrees.  38 C.F.R. § 4.71a.  

A.  A rating in excess of 10 percent prior to September 13, 
2006.

Under the regulations in effect prior to September 2003, a 
higher 20 percent rating required evidence of moderate 
limitation of motion of the lumbar spine or lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  38 
C.F.R. § 4.71a, DC 5292, 5295 (2002).  In the present claim, 
the December 2002 VA examiner noted flexion of 85 degrees and 
extension of 20 degrees; no spasm was noted in the lumbar 
spine.  Similarly, upon the June 2003 VA examination, forward 
flexion was from 0 to 85 degrees, and extension was from 0 to 
25 degrees; no spasm was noted in the lumbar spine.  As there 
is only a slight reduction in range of motion of the lumbar 
spine, a higher 20 percent rating for moderate limitation of 
motion under DC 5292 is not warranted.  Additionally, there 
is no medical evidence of muscle spasm on extreme forward 
bending or loss of lateral spine motion, unilateral; thus a 
higher 20 percent rating under DC 5295 is also not warranted.  

As noted above, the veteran is currently only service-
connected for degenerative joint disease and lumbar strain.  
Significantly, no ankylosis of the lumbar spine has been 
clinically demonstrated; and, the currently diagnosed disc 
disease is not considered to be associated with the service-
connected lumbar spondylosis.  Therefore, Diagnostic Codes 
5293 and 5289 are not helpful to the veteran's case.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond what he is presently 
being compensated for.  38 C.F.R. §§ 4.40, 4.45, Deluca v. 
Brown 8 Vet. App. 202 (1995).  For example, at the time of 
the June 2003 VA examination, the examiner explicitly stated 
that there were "no DeLuca" factors.  

B.  A rating in excess of 20 percent from September 13, 2006.

Under the September 26, 2003 change, back disability (to 
include low back strain) is rated either under the general 
formula for diseases and injuries of the spine or (for disc 
disease, if indicated) based on incapacitating episodes.  As 
noted, while the record does contain some findings of 
degenerative disc disease, it has not been service connected.  
Consequently, a rating under the disc disease provisions 
under DC 5243 is not warranted.  See 38 C.F.R. § 4.14 (2007) 
(the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation...is to be avoided).  Herein, the Board 
has discussed the relevant criteria and symptoms.   

Under the general formula a 20 percent rating is assigned 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned when there is 
forward flexion of the thoracolumbar spine only to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Code 5237.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
are zero to 30 degrees, and normal left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion. Id., Note 2.  

Upon careful review of the evidentiary record, the Board 
notes that, in light of the criteria that became effective in 
September 26, 2003, the veteran has not demonstrated forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; nor has he demonstrated favorable ankylosis of the 
entire thoracolumbar spine.  Therefore, an evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5237.  38 C.F.R. § 4.71a (2007).  

The veteran has been assigned a 20 percent evaluation for 
lumbar spondylosis with scoliosis (formerly lumbosacral 
strain).  The 20 percent evaluation contemplates the presence 
of moderate limitation of motion or strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion.  
The 20 percent evaluation also contemplates the functional 
equivalent of forward flexion of the thoraco-lumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
the combined motion not greater than 120 degrees.  In order 
to warrant a higher evaluation, the disorder must approximate 
the functional equivalent of severe limitation of motion or 
severe strain or the functional equivalent of limitation of 
motion of less than 30 degrees.  The veteran has testified 
that his back is so painful that it interferes with his 
sleep.  The veteran also indicated that the pain got so bad 
that he had to receive an injection in his hip to help 
relieve the pain.  Although his reports of pain and 
impairment are competent, the Board concludes that the 
repeated examinations prepared by skilled professionals are 
the most probative evidence of the degree of his impairment.  
The VA medical examination reports indicate moderate 
limitation of motion with pain on motion, stiffness and 
weakness; no muscle spasm was noted.  These clinical 
assessments are considered persuasive as to the veteran's 
degree of impairment due to his lumbar spine disability 
because they consider the overall industrial impairment due 
to his low back.  Furthermore, all the more probative 
examinations establish that the veteran retains functional 
use greater than severe limitation of motion or the 
functional equivalent of limitation of flexion to 30 degrees.  
The 2003 examination disclosed that he retained flexion to 85 
degrees, and the September 2006 examination disclosed that he 
retained functional use until 55 degrees.  Such findings are 
inconsistent with the functional equivalent of severe 
limitation of motion or limitation less than 30 degrees of 
flexion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The findings needed for the next higher evaluation in excess 
of 20 percent are not demonstrated in the evidence of record.  
Because the preponderance of the evidence is against the 
claim for a higher rating, the benefit-of-the-doubt doctrine 
is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.  

Entitlement to a rating in excess of 10 percent for lumbar 
spondylosis with scoliosis, prior to September 13, 2006, is 
denied.  

Entitlement to a rating in excess of 20 percent for lumbar 
spondylosis with scoliosis, from September 13, 2006, is 
denied.  


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




